DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability
Reasons for Allowance
Claims 7-27are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 13, and 21 is the inclusion of the limitation, " prioritizing the plurality of synchronization signals, wherein a synchronization signal of a second user device directly synchronized to the one or more GNSSs and a synchronization signal of a third user device directly synchronized to the one or more eNBs are prioritized over a synchronization signal of a fourth user device indirectly synchronized to the one or more GNSSs and over a synchronization signal of a fifth user device indirectly synchronized to the one or more eNBs" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 13, and 21.

New cited CHAE et al. (US 20180220388 A1) discloses a user equipment (UE) transmit and receives data using a global navigation satellite system (GNSS) and a Base station (BS)/eNB and a sidelink synchronization signal (SLSS) with another UE. 

New cited ZHAO et al. (US 20190069255 A1) discloses a terminal node which serves as a synchronization source. The synchronization method provided in the present application comprises: determining, when synchronization signals of a plurality of nodes are received, synchronization priorities of the plurality of nodes; and selecting, according to the synchronization priorities of the plurality of nodes, a synchronization signal of one of the nodes for synchronization (abstract). Fig. 2 shows different priority by coverage area (0062).
 

Each of prior arts of record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior 
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.

Claims 8-12, 14-20, 22-27 depending on claims 7, 13, 21 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416